Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 2, 4-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,312,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose the same enclosure free of windows comprising a blend of a 5 to 20wt% glass fibers as well as the same polyamide [claim 1] that has the same relative weight gain [claim 5]. The composition also includes a UV additive and other additives of instant claim 7 [claim 1]. 
Some other instant claims are not rejected even though their claim elements are disclosed in the patent claims, they are just not combined into a single claim. For instance, the density limitation of instant claim 3 is disclosed in patent claim 6. However, patent claim 6 depends from claim 1, not claim 5; claim 5 is the only claim that combines of the elements of independent claim 1. So claim 6 does not disclose the claimed relative weight gain of instant claim 1. 

Claim Rejections - 35 USC § 112
The amendment to claims 1 and 8 requiring a thickness of the test specimen obviates the previous 112 rejections. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 10, 12-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Topoulos (US 20100160008 A1).
Topoulos discloses test specimens having a shape of a rectangular 170x26x2 mm mold [0099], i.e. a thickness of 2 mm. 
Topoulos discloses compositions comprising polyamides and glass reinforcement agents for shaped articles [abstract] including a housing for a mobile phone that protects internal components from damage due to external environmental agents [0082]. Examples include mixture of PA66 [0087, Table 1] and a copolymer of poly(hexamethylenediamine terephthalamide) and poly(hexamethylenediamine isophthalamide) [0086, Table 1]. Since the antenna of a mobile phone will be transmitting radiation in frequencies within the claimed range [see Allconnect Cellular Frequency Bands page 3, showing that mobile phones use frequencies completely within the claimed range] it will read on the method of claims 14-20. Examples have 48.5wt% of the polyamide thermoplastics and include reinforcing glass fibers [Table 1, 0090] which may be included in about 10wt% to about 70wt% of the composition [claim 1].
	The disclosed range of glass fiber content overlaps the same range of claim 8. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Regarding claims 1, 3 and 14, the Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. The specification does not disclose any modification to the composition or its components to arrive at the claimed properties. The specification merely compounds the polyamides and glass fibers and other additives by extrusion at 250-310C to arrive at the claimed composition [000143-000146]. Topoulos also compounds the same components in an extruder at 280-290C [0095-0096]. Every example of the specification has values within the claimed ranges see especially [000233, Tables 12A and 12B, 000216, Example 24, and 000179]. It is further noted that after compounding Topoulos has a significantly lower moisture content that Applicants [compare specification 00077 to Topoulos 0096].  Therefore, the claimed effects and physical properties, i.e. moisture uptake, density, signal attenuation would inherently be achieved by or at least expected in a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102." See MPEP 2112(III) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
Regarding claim 6, Examiner takes the position that a housing article in its most immediately envisaged form to the ordinarily skilled artisan would fully enclose a mobile phone and its antenna, and if a housing that did not fully enclose the mobile phone was required or desired it would merit disclosure. Therefore the claim is anticipated. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015). Alternatively, the claim merely requires a specific shape of the enclosure article, and changes in shape are obvious in lack of convincing secondary considerations. See MPEP 2144.04 IVB, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 7, Topoulos discloses ultraviolet light stabilizers [0077], flame retardants [0078], antistatic agents [0078], impact modifiers [0070], coloring agents [0078] and hydrophobic components such as carbon black [0094] that read on moisture repellants. 

Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that Topoulos does not disclosed the claimed thickness of enclosure of 0.5 mm to 6 mm, as required by the amended claims. This argument is not convincing. Firstly, the test specimens of Topoulos are 2 mm thick [0099] as discussed in the rejection. Furthermore, the claims do not actually require a thickness of 0.5 to 6 mm of the claimed enclosure article. The claims merely define the thickness of the test specimen for the relative weight gain of the claimed enclosure. There is no requirement of a thickness of the actual enclosure in the claims. (Examiner notes, however, that claim 14 does require a thickness of the enclosure used in the method). 
Applicant argues that the claimed enclosures/panels have unexpectedly improved mechanical strength at the claimed thickness, whereas Topoulos discloses a thickness of 20 mm and one would not expect thinner articles of Topoulos’s composition to be strong enough for practical applications. This argument is not convincing. The relevant passage of Topoulos states that the tensile modulus test bar samples are made “with a thickness of the test specimen of 20 mm and a width of 4 mm according to ISO 527” [0097]. This is an odd way of describing the dimensions. The thickness is generally the smallest measurement in a sample, and it looks like Topoulos is not using the terms of thickness and width as they are generally understood. If we look to ISO 527, we see that the thickness is required to be 4 mm [see attached evidentiary reference Test Resources]. So the disclosed “thickness” (as the term is used in the claims) is 4mm, regardless of Topoulos’s odd lexicography.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766